DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/23/2022, in response to the rejection of claims 9-30 from the non-final office action (04/28/2022), by amending claims 9-10, 15, 25, and 29-30 and cancelling claims 14, 20, 23, and 27 is entered and will be addressed below.

Claim Interpretations
The “a substrate” of claims 9 and 15, as well as the features on the substrate, is not part of the apparatus. These excluding features includes at least conformal pre-liner layer, and hermetic liner layer.

The system controller that control the deposition process in the first processing chamber, transfer the substrate to a plasma treatment in the second processing chamber. These are the commands set up in the system controller. 

However, there is no disclosure that the controller includes monitor system to check whether the gas is a silicon-containing gas, a nitrogen-containing gas, the product is a conformally deposit a pre-liner layer, or “removing a portion of the hermetic liner layer from the substrate to expose a portion of the substrate”. If Applicants disagree, please point out support for such monitor systems in Applicants’ Specification and specific details that enable a person of ordinary skill to implement such monitor function.

The “the deposition process and the plasma treatment process do not include using a chlorine- containing gas” of claim 13 and 19, the deposition process is an intended use of the apparatus. (Note if Applicants amend the claim to controller system configured not to supply a chlorine- containing gas, there is no disclosure of a monitoring system the monitor and exclude chlorine-containing gas).
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The newly added limitation “control a deposition process performed in the first processing chamber, the deposition process comprising flowing a silicon-containing precursor gas to conformally deposit a pre-liner layer on a substrate at a temperature between 100° C and 500° C, prior to exposing the substrate to a nitrogen-containing gas“, “prior to” is includes immediately prior or there may be other steps in between. Furthermore, for an atomic layer deposition process, the repeating of two steps are both before or after each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 15-19, 21-22, 24-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “controlling a planarization process” of each independent claims 9 and 15, it is not clear whether the planarization process is performed in the first or the second processing chamber or the claim require a third processing chamber.

This portion of claims 9 and 15 will be examined inclusive both interpretations.

Claims 9 and 15 also each recites “a nitrogen-containing gas“ twice, it is not clear these are the same nitrogen-containing gas or different nitrogen-containing gas.

This portion of claims 9 and 15 will be examined inclusive both interpretations.

Dependent claims 10-13, 16-19, 21-22, 24-26, and 28-30 are also rejected under USC 112(b) at least due to dependency to rejected claims 9 and 15, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13, 15-19, 21-22, 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20130288485, hereafter ‘485), in view of Nguyen et al. (US 20140273530, hereafter ‘530) and Shin et al. (US 5310720, hereafter ‘720).
‘485 teaches all limitations of:
Claim 9: Semiconductor device geometries have dramatically decreased in size since their introduction several decades ago ([0002]), The HDP treatment would typically require a different style of chamber than that used for the radical-component CVD. The two different chambers may be attached to separate ports on the same substrate processing system as discussed later in conjunction with FIG. 2 ([0032]), a high-density plasma (HDP) ([0017], the claimed “A semiconductor processing system comprising”):
A second robotic arm 210 may be used to transport the substrate wafers from the low pressure holding area 206 to the substrate processing chambers 208a-f and back ([0040], last sentence, the claimed “a transfer apparatus”);
 Substrate processing chambers 208a-f may include one or more system components for depositing, annealing, curing and/or etching a flowable dielectric layer on the substrate wafer ([0041], the claimed “a first processing chamber coupled to the transfer apparatus”);
 FIG. 3A schematically illustrates the structure of such an HDP-CVD system 310 in an embodiment. The system 310 includes a chamber 313, a vacuum system 370, a source plasma system 380A, a substrate bias plasma system 380B, a gas delivery system 333, and a remote plasma cleaning system 350 ([0043], last two sentence, HDP-CVD system 310 is one or more of the chambers 208a-f, the claimed “a second processing chamber coupled to the transfer apparatus”); 
The substrate processing system is controlled by a system controller, in an exemplary embodiment, the system controller includes a hard disk drive, a floppy disk drive and a processor. The processor contains a single-board computer (SBC), analog and digital input/output boards, interface boards and stepper motor controller boards ([0069]), The system controller controls all of the activities of the deposition system. The system controller executes system control software, which is a computer program stored in a computer-readable medium … The computer program includes sets of instructions that dictate the timing, mixture of gases, chamber pressure, chamber temperature, RF power levels, susceptor position, and other parameters of a particular process ([0070], the timing of operation include wafer transfer from and to various chamber 208a-f, the claimed “and a system controller configured to: control a deposition process performed in the first processing chamber”),
deposition of a radical-component CVD silazane film, i.e. silicon-nitrogen-and-hydrogen-containing layer ([0020]), Carbon-free silicon-containing precursors may also include disilane, trisilane, even higher-order silanes, and chlorinated silanes ([0022], the claimed “the deposition process comprising flowing a silicon-containing precursor gas to conformally deposit a pre-liner layer on a substrate”, note the features on the substrate is not part of the apparatus and the controller does not monitor the conformally formation or the deposited layer is a pre-liner as part of controller decision system, see claim interpretation above),
The method first deposits an initially-flowable layer on a substrate. The initially-flowable layer is then densified by exposing the substrate to a high-density plasma (HDP) ([0017], 2nd sentence), A plasma is present in chamber plasma region 420 to produce the radical nitrogen precursor from an inflow of a nitrogen-and-hydrogen-containing gas ([0066], 2nd sentence, the claimed “prior to exposing the substrate to a nitrogen-containing gas“ and “control a plasma treatment process performed in the second processing chamber, the plasma treatment process comprising exposing the pre-liner layer to a nitrogen-containing gas to form a hermetic liner”, note the controller does not monitor a pre-liner or a hermetic liner as part of controller decision system),
Substrates are transferred into and out of chamber 313 by a robot blade (not shown) through an insertion/removal opening (not shown) in the side of chamber 313 ([0046], 3rd sentence, the claimed “control a transfer of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus”).

Claim 15: Semiconductor device geometries have dramatically decreased in size since their introduction several decades ago ([0002]), The HDP treatment would typically require a different style of chamber than that used for the radical-component CVD. The two different chambers may be attached to separate ports on the same substrate processing system as discussed later in conjunction with FIG. 2 ([0032]), a high-density plasma (HDP) ([0017], the claimed “A semiconductor processing system comprising”):
The substrate processing system is controlled by a system controller, in an exemplary embodiment, the system controller includes a hard disk drive, a floppy disk drive and a processor. The processor contains a single-board computer (SBC), analog and digital input/output boards, interface boards and stepper motor controller boards ([0069]), The system controller controls all of the activities of the deposition system. The system controller executes system control software, which is a computer program stored in a computer-readable medium … The computer program includes sets of instructions that dictate the timing, mixture of gases, chamber pressure, chamber temperature, RF power levels, susceptor position, and other parameters of a particular process ([0070], the timing of operation include wafer transfer from and to various chamber 208a-f, the claimed “a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to perform operations of”): 
Substrate processing chambers 208a-f may include one or more system components for depositing, annealing, curing and/or etching a flowable dielectric layer on the substrate wafer ([0041], the claimed “controlling a deposition process in a first processing chamber of a processing system”);
deposition of a radical-component CVD silazane film, i.e. silicon-nitrogen-and-hydrogen-containing layer ([0020]), Carbon-free silicon-containing precursors may also include disilane, trisilane, even higher-order silanes, and chlorinated silanes ([0022], the claimed “the deposition process comprising flowing a silicon-containing precursor gas to conformally deposit a pre-liner layer on a substrate”, note the features on the substrate is not part of the apparatus and the controller does not monitor the conformally formation or the deposited layer is a pre-liner as part of controller decision system, see claim interpretation above),
The method first deposits an initially-flowable layer on a substrate. The initially-flowable layer is then densified by exposing the substrate to a high-density plasma (HDP) ([0017], 2nd sentence), A plasma is present in chamber plasma region 420 to produce the radical nitrogen precursor from an inflow of a nitrogen-and-hydrogen-containing gas ([0066], 2nd sentence, the claimed “prior to exposing the substrate to a nitrogen-containing gas“ and “controlling a plasma treatment process in the second processing chamber, the plasma treatment process comprising exposing the pre-liner layer to a nitrogen-containing gas to form a hermetic liner layer to substantially prevent oxygen from diffusing through the hermetic liner layer to the substrate“”, note the controller does not monitor a pre-liner or a hermetic liner as part of controller decision system),
Substrates are transferred into and out of chamber 313 by a robot blade (not shown) through an insertion/removal opening (not shown) in the side of chamber 313 ([0046], 3rd sentence), A second robotic arm 210 may be used to transport the substrate wafers from the low pressure holding area 206 to the substrate processing chambers 208a-f and back ([0040], last sentence, clearly under the control by the system controller, the claimed “controlling a transfer of the substrate from the first processing chamber to a second processing chamber of the processing system through a transfer apparatus of the processing system, the first processing chamber and the second processing chamber being coupled to the transfer apparatus”).

‘485 further teaches the cuing temperature of less than 300 C ([0030], 5th sentence). ‘485 does not teach the other limitations of:
Claim 1: (control a deposition process performed in the first processing chamber, the deposition process comprising flowing a silicon-containing precursor gas to conformally deposit a pre-liner layer on a substrate) at a temperature between 100° C and 500° C, (prior to exposing the substrate to a nitrogen-containing gas),
control a planarization process, the planarization process comprising removing a portion of the hermetic liner layer from the substrate to expose a portion of the substrate.
Claim 15: (the deposition process comprising flowing a silicon-containing precursor gas to conformally deposit a pre-liner layer on a substrate) at a temperature between 100° C and 500° C, (prior to exposing the substrate to a nitrogen-containing gas), 
controlling a planarization process, the planarization process comprising  removing a portion of the hermetic liner layer from the substrate to expose a portion of the substrate.
	Claim 10: wherein the system controller is configured to:
control a cleaning process performed in the third processing chamber, the cleaning process comprising cleaning the substrate; and 
control a transfer of the substrate from the third processing chamber to the first processing chamber through the transfer apparatus. Page 2 7242567_1.docx Application No. 16/579,759 Docket No.: 44016048US02  
	Claim 25: wherein the instructions, when executed by the processor, cause the computer system to perform further operations of:
controlling a cleaning process performed in (a third processing chamber) of the processing system, the cleaning process comprising cleaning the substrate, the third processing chamber being coupled to the transfer apparatus; and 
controlling a transfer of the substrate from the third processing chamber to the first processing chamber through the transfer apparatus.
Claim 12: wherein the system controller is configured to maintain a pressure in the transfer apparatus less than or equal to 300 Torr during the transfer of the substrate from the first processing chamber to the second processing chamber.  
	Claim 17: wherein controlling the transfer of the substrate from the first processing chamber to the second processing chamber includes controlling the transfer of the substrate in a transfer environment with a pressure less than or equal to 300 Torr in the transfer apparatus.  
Claim 18: wherein the instructions, when executed by the processor, do not cause the computer system to implement a cleaning process after the deposition process and before the plasma treatment process.  
Claim 29: wherein the first processing chamber has a first interior processing region coupled to the transfer apparatus, and
the second processing chamber has a second interior processing region coupled to the transfer apparatus, the second interior processing region having a substrate support disposed therein, 
wherein the system controller is further configured to: 
control a processing temperature of the first interior processing region during the deposition process between about 100° C and about 500° C; and 
control a pressure in the second interior processing region during the plasma treatment process between about 1 mTorr and about 100 mTorr.  
	Claim 30: wherein the first processing chamber has a first interior processing region coupled to the transfer apparatus, andPage 6 7242567_1.docx 
Application No. 16/579,759 Docket No.: 44016048US02the second processing chamber has a second interior processing region coupled to the transfer apparatus, the second interior processing region having a substrate support disposed therein, and 
wherein the instructions, when executed by the processor, cause the computer system to perform further operations of: 
controlling a processing temperature of the first interior processing region during the deposition process between about 100o C to about 500o C; and 
controlling a pressure in the second interior processing region during the plasma treatment process between about 1 mTorr and about 100 mTorr.

‘530 is an analogous art in the field of Post-Deposition Treatment Methods For Silicon Nitride (title), Silicon nitride films have very good oxidation resistance and dielectric qualities ([0004]), exposing the film to an inductively coupled plasma (abstract), highly conformal films comprising SiN can be deposited using a plasma-enhanced atomic layer deposition (PEALD) process. Such a process includes a silicon precursor ([0030]), plasma and/or UV post-deposition treatment processes of plasma-enhanced atomic layer deposition (PEALD) SiN ([0044]) and various Figures show the “fins” structure. ‘530 teaches that Other processing chambers which may be used include, but are not limited to, cyclical layer deposition (CLD), atomic layer deposition (ALD), chemical vapor deposition (CVD), physical vapor deposition (PVD), etch, pre-clean, ([0083], 2nd last sentence), in embodiments using CCP or ICP (e.g., DPN), the following conditions may be used as a guideline … chamber pressure may range from about 10-4 to about 10 Torr ([0040], note the pressure range overlaps with claims 29-30), In one or more embodiments, post-deposition treatment may require avoiding a vacuum break between deposition and treatment. There may thus be a need to have multiple chambers on the same tool. In some embodiments, the post-deposition treatment is carried out without a vacuum break after deposition of the film. This will help to avoid oxidation of the conformal film ([0041]), Another aspect of the invention pertains to plasma and/or UV post-deposition treatment processes of plasma-enhanced atomic layer deposition (PEALD) SiN. Accordingly, one aspect of the invention relates to a method of plasma enhanced atomic layer deposition of a film comprising SiN. The method comprises exposing a substrate surface to a silicon precursor to saturate the substrate surface with silicon species (i.e., to provide a silicon precursor at the substrate surface); purging excess silicon precursor; exposing the substrate surface to an ionized reducing agent comprising a nitrogen precursor; and purging excess ionized reducing agent to provide a film comprising SiN, wherein the substrate has a temperature of 23o C. to about 550o C ([0044], note no cleaning between deposition and nitrogen ionization/plasma, note the temperature range overlaps with claims 29-30), Post deposition, it was exposed to a 13.5 MHz plasma treatment of Ar and N2 at pressure between 20 Torr and 80 Torr ([0093]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have use the apparatus of ‘485 to perform the process of ‘530, for the purpose of forming silicon nitride films have very good oxidation resistance producing, as taught by ‘530 ([0004]). Note to avoid vacuum break between deposition and treatment, the transfer environment has to be at similar vacuum level as the deposition and plasma post-treatment chamber.

‘720 is an analogous art in the field of Process For Fabricating An Integrated Circuit Device By Forming A Planarized Polysilazane Layer And Oxidizing To Form Oxide Layer (title, same as Applicants’ planarization of oxide layer 18, [0080]). ‘720 teaches that a process for fabricating an integrated circuit device, which includes planarizing steps, such as bulk steps because of electrodes, element isolations, etc. or other steps such as wiring steps (col. 1, lines 10-14). Note planarization between processing steps is a common knowledge.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a planarization step, as taught by ‘720, to the process of ‘530 and under the control of the system controller of ‘485 (the limitations of 9B and 15B), for the purpose of fabricating an integrated circuit device, as taught by ‘720. 

‘485 further teaches the limitations of:
	Claims 11, 16, 21, and 26: placed into a low pressure holding area 206 before being placed into one of the substrate processing chambers 208a-f. A second robotic arm 210 may be used to transport the substrate wafers from the low pressure holding area 206 to the substrate processing chambers 208a-f and back ([0040], last two sentences, therefore, the transfer chamber with robot arm 210 is between the low pressure area 206 and high vacuum chambers 208a-f, the claimed “wherein the system controller is configured to cause the transfer of the substrate from the first processing chamber to the second processing chamber through a vacuum environment” of claim 11, “wherein controlling the transfer of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus includes controlling the transfer of the substrate through the transfer apparatus to be through a vacuum environment” of claim 26, and “wherein the system controller is configured to cause the substrate to be transferred from the first processing chamber to the second processing chamber without exposing the substrate to an atmospheric ambient environment“ of claims 16 and 21).  
	Claims 13 and 19: Carbon-free silicon-containing precursors may also include disilane, trisilane, even higher-order silanes, and chlorinated silanes ([0022], clearly several silanes do not include chlorine, chlorine was never mentioned in plasma treatment, the claimed “wherein the deposition process and the plasma treatment process do not include using a chlorine- containing gas”, note this is an intended use of the apparatus).  
	Claim 22: throughout ‘485 no cleaning of substrate is discussed (the claimed “
wherein the system controller is configured to not cause a cleaning of the substrate to be implemented after the deposition process and before the plasma treatment process”).  
	Claims 24 and 28: Side coil 330 and top coil 329 are typically inductively driven, which does not require a complimentary electrode ([0048], 3rd last sentence, the claimed “wherein the system controller is configured to control generation of an inductively coupled plasma during the plasma treatment process” of claim 24 and “wherein controlling the plasma treatment process includes controlling generation of an inductively coupled plasma” of claim 28).  
Claims 9-13, 15-19, 21-22, 24-26, and 28-30 are rejected under AIA  35 USC § 103 as being unpatentable over '485, in view of one or more of ‘530, Todd et al. (US 20050118837, hereafter '837); Haverkort et al. (US 20060088985, hereafter '985); Baek et al. (US 2007020879, hereafter '879); Chung (KR 20130078815, hereafter '815); Yu (US 20160064379, hereafter '379); Farmer et al. (KR 20160098201, hereafter '201); Fang et al. (US 20160190240, hereafter '240); Take et al. (WO 2017154202, hereafter ‘202); and Kaufman-Osborn et al. (US 20170350004, hereafter '004).
In case Applicants argue that none of the limitations are intended use and/or even the processing method should have patentable weight.
In addition to the teaching discussed in previous office action, some details are discussed as following: Figs. 3 and 5 of ‘837 (preclean, no cleaning between deposition and plasma nitridization), Figs. 7 and 9 of ‘985, Fig. 11 of ‘879, Fig. 1 of ‘815, Fig. 7 of ‘379, Fig. 1 of ‘201 and epitaxial fins 201 (Figs. 3 and 7-10, [0026]). 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not convincing in light of the new ground of rejection above. 
In regarding to claim interpretations, Applicants asserts that the features on the substrate have been removed from the claims, see the 2nd last paragraph of page 8.
However, conformal pre-liner layer, and hermetic liner layer are still in the claim. 
 Applicants argue that “configured to” is not an intended uses, see page 9 to the top of page 10.
This argument is found not persuasive.
The substrate, and therefore the features on the substrate, and gas used in the deposition process, these are clearly intended use of the apparatus. The claim interpretation did not ever say that “configured to” is an intended use of the apparatus.
On the other hand, Applicants’ assertion that everything under the umbrella of “configured to” is not an intended use is clearly wrong and without any evidence. For example, configured to supply a gas only requires a pipe, the operator can manually switch a tank of gas with another gas tank to the gas pipe.
In regarding to 35 USC 103 rejection over Liang ‘485 in view of Nguyen ‘530, Applicants argue ‘530 is silent with depositing a layer on a substrate prior to exposing the subject to a nitrogen containing gas or a processing temperature of such deposition processes, see the bridging paragraph between pages 10 and 11.
This argument is found not persuasive.
The OC has clearly set forth that –
‘530 is an analogous art in the field of Post-Deposition Treatment Methods For Silicon Nitride (title) … The method comprises exposing a substrate surface to a silicon precursor to saturate the substrate surface with silicon species (i.e., to provide a silicon precursor at the substrate surface); purging excess silicon precursor; exposing the substrate surface to an ionized reducing agent comprising a nitrogen precursor; and purging excess ionized reducing agent to provide a film comprising SiN, wherein the substrate has a temperature of 23o C. to about 550o C ([0044], note no cleaning between deposition and nitrogen ionization/plasma, note the temperature range overlaps with claims 29-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190295891 is cited for cluster tool ([0007]) the planarity of liner layer requirement ([0128], therefore, need planarization). 

US 20160064379 is cited for epitaxial fins 201 (same as ‘201).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716